DETAILED OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 06NOV2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 29 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claim 29 has been withdrawn. 
Applicant's arguments filed 26OCT2021 have been fully considered but they are not persuasive. 
Regarding Claim 8, the Applicant recites the Specification Para [0072] to supply foundation for the argument that “clear written description and support for the invention as claimed in claim 8” exists, but does not supply any further explanation of how this paragraph does so.  Examiner notes the Specification recites the elements bolts (150), (151), holes (152), (153) formed in the workpiece support (112), slots (154), (155) formed in the workpiece side stops (146), (148) and wing nuts (156), (157) as defining the first and second workpiece side stop mounts.  Examiner further maintains that a skilled Artisan would not expect a hole (or holes) or slot (or slots), which are both features of an element (workpiece support (112) and workpiece side stops (146), (148), respectively), to be “released” by any action of manipulation, and therefore the only elements the claims could reasonably refer to are the bolts, (150), (151). 
Examiner notes the Specification does not state the claimed limitation that either workpiece side stop mount can be released by manipulating either nut.  Examiner also notes that at least Fig 2 illustrates the nuts (156) & (157) disengaged from the fasteners (150) & (151), with either side stop (146) & (148) removed from the workpiece support (112).  Examiner further notes that Fig 2 illustrates template (106) removed from the template support (102), when the nut (142) is disengaged from the bolt (136).  Examiner maintains that a skilled Artisan, using the drawings as a guide as the Applicant asserts, would recognize that both the bolt (136) and template (106) are released when the nut has been disengaged (by manipulation, for example), and that either side stop (146) & (148) would likewise be released, by a similar action.  No evidence supporting the removal of the side stop mount (in the form of bolts 150, 151) is illustrated by the drawings and no statement supporting such a result is present in the Specification. 
Applicant further argues that a skilled Artisan would “clearly understand that the workpiece side stop mounts can be released by manipulating the nuts”, but does not explain what is illustrated in the drawings which would facilitate this “clear understanding”.  Therefore, Examiner maintains the 35 U.S.C. § 112(a) Rejection. 
Regarding Claim 18, Examiner notes that Claim 1 recites “a workpiece support” and Claim 18, which depends from Claim 1, recites the limitation “a workpiece support”.  Examiner further notes that the Instant Application recites limitation for and the drawings and specification support, different configurations and embodiments, therefore the recitation of a second “a workpiece support” is unclear as to whether the Applicant intended the limitation “a workpiece support” in Claim 18 to refer to a second workpiece support, or the “a workpiece support” previously recited in Claim 1.  Therefore, Examiner maintains the 35 U.S.C. § 112(b) Rejection. 
Regarding Claims 19-20, Examiner notes that the claims depend from Claim 18, which has been rejected under 35 U.S.C. § 112(b).  Therefore, Examiner maintains the 35 U.S.C. § 112(b) Rejections. 
Regarding Claims 25-28, Examiner notes that, on page 2 of Applicant’s Appeal Brief, Applicant states Claims 25-28 are not appealed.  Therefore, Examiner maintains the 35 U.S.C. § 112(b) Rejections. 
Regarding Claim 14, Applicant argues that the clamps taught by Vernon are not attached to the miter fence nor do they move with the miter fence.  Examiner respectfully disagrees and notes the clamps (34) taught by Vernon, (as illustrated in FIG EX–7 and FIG EX–8) are attached to the miter fence (36) & (82) (Col 5, Ln 37-39) by means of threaded rods (32).  Examiner maintains that a skilled Artisan would recognize that inserting a threaded rod through a hole in a miter fence (as illustrated in at least FIG EX–7) and then screwing a clamp (such as the nut (36) also as illustrated in at least FIG EX–7) onto the threaded rod secures the clamp to the miter fence, such that if the fence moved, the clamp would also move with the miter fence, either before, during or after being secured to the miter fence.  Therefore, Examiner maintains the 35 U.S.C. § 103 Rejection. 
Applicant’s arguments with respect to claims 1-3, 5-13, 15-24, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 5, 7-8, 14, 16, 25 and 29-30 are objected to because of the following informalities: the claims were not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.  See MPEP Appendix R: Patent Rules, 1.52: Language, paper, writing, margins, compact disc specifications, (a)(1)(v).
Regarding Claim 1, Ln 11, “a template”.  Examiner suggests “the template”. 
Regarding Claim 5, Ln 12 “a template”.  Examiner suggests “the template”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 & 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 8: 
Ln 11-12, the limitation "the first workpiece side stop mount can be released by manipulating the first nut". This limitation is not supported by the disclosure nor in the drawings, rather the disclosure (Para [0072]) and the drawings (FIG 2) indicate the first workpiece side stop is released by manipulating the first nut, not the first workpiece side stop mount, as claimed. No support for releasing the first workpiece side stop mount can be found in either the disclosure or drawings; 
Ln 17-19, the limitation "the second workpiece side stop mount can be released by manipulating the second nut". This limitation is not supported by the disclosure nor in the drawings, rather the disclosure (Para [0072]) and the drawings (FIG 2) indicate the second workpiece side stop is released by manipulating the second nut, not the second workpiece side stop mount, as claimed. No support for releasing the second workpiece side stop mount can be found in either the disclosure or drawings. 
Regarding Claim 25: 
Ln 2, the limitation "is positioned rearward ... along the first axis", fails to comply with the written description requirement for failing to enable a skilled Artisan how to position an element rearward along an axis which is described in Fig 2 as left to right and no disclosure exists of a rearward direction along a left to right direction. Further the drawings do not illustrate how to position an element rearward along an axis which is defined as left to right; 
Ln 8, the limitation "offset rearward along the first axis", fails to comply with the written description requirement for failing to enable a skilled Artisan how to position an element rearward along an axis which is described in Fig 2 as left to right and no disclosure exists of a rearward direction along a left to right direction. Further the drawings do not illustrate how to position an element rearward along an axis which is defined as left to right. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor ( or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 18, Ln 4, the limitation "a workpiece support" is indefinite for failing to particularly point out and distinctly claim which workpiece support are being referred to in the claims, whether the "a workpiece support" previously recited in Claim 1, Ln 4, or another workpiece support. 
Regarding Claim 25: 
Ln 2, the limitation "is positioned rearward ... along the first axis" is indefinite for failing to particularly point out and distinctly claim the point of reference enabling a skilled Artisan to distinguish front to back and side to side in the figures or claims; 
Ln 8, the limitation "offset rearward along the first axis" is indefinite for failing to particularly point out and distinctly claim the point of reference enabling a skilled Artisan to distinguish front to back and side to side in the figures or claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, 12-13, 16-18, 23-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Vernon (US 4,373,562), hereinafter Vernon. 

    PNG
    media_image1.png
    870
    993
    media_image1.png
    Greyscale

FIG EX–1 (annotated Vernon Fig 3)
Regarding Claim 1, Vernon discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising: 
a template support (28 & 30) defining a template support plane (as illustrated in FIG EX–1); 
a workpiece support defining a workpiece support plane extending perpendicular to the template support plane (as illustrated in FIG EX–1); and 
a template guide (threaded bolt element 48) defining at least one abutment (the surfaces of threaded bolt which abut/contact the slot [46] of the template) preventing motion of a template located on the template support parallel to a first axis being parallel to the workpiece support plane and parallel to the template support plane but permitting motion of the template parallel to a second axis being orthogonal to the workpiece support plane and perpendicular to the first axis and parallel to the template support plane (as illustrated in FIG EX–1); and 
a template attachment (nut element 50) for affixing a template (20) to the template support, the template attachment having: 
a first configuration securing the template to the template support such that the template is affixed to and cannot be moved relative to the template support (this configuration is defined by the tightened nut which locks the template in place); and 
a second configuration that allows the template to be moved relative to the template support parallel to the second axis, in the second configuration (this configuration is defined by the loosened nut allowing movement of the template in the direction of the slot abutting the threaded bolt), the template attachment prevents the template from being removed from the template support (as illustrated in FIG EX–1, the template is retained against removal by the nut [50] engaging the thread on [48]; Col 4, Ln 44).
Regarding Claim 2, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the at least one abutment of the template guide is provided by first and second walls (opposing surfaces of threaded bolt which contact the opposing surfaces of slot element 46) that are parallel to one another (two tangent lines on exact opposite sides of a circle are parallel) and spaced apart from one another parallel to the first axis, the first and second walls being offset from the template support plane parallel to a third axis being parallel to the workpiece support plane and perpendicular to the first and second axes (as illustrated in FIG EX–1). 
Regarding Claim 3, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the first and second walls are positioned at opposite first and second ends of the template support with the template support being positioned between the first and second walls (as illustrated in FIG EX–1). 
Regarding Claim 5, Vernon discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising: 
a template support (28) & (30) defining a template support plane (as illustrated in FIG EX–1); 
a workpiece support defining a workpiece support plane extending perpendicular to the template support plane (as illustrated in FIG EX–1); and 
a template guide (48) defining at least one abutment (the vertical side of the template guide abutting the slot [46] of the template) preventing motion of a template located on the template support parallel to a first axis being parallel to the workpiece support plane and parallel to the template support plane but permitting motion of the template parallel to a second axis being orthogonal to the workpiece support plane and perpendicular to the first axis and parallel to the template support plane (as illustrated in FIG EX–1); and 
a template attachment (50) for affixing a template (20) to the template support, the template attachment having: 
a first configuration securing the template to the template support such that the template is affixed to and cannot be moved relative to the template support (this configuration is defined by the tightened nut); and 
a second configuration that allows the template to be moved relative to the template support parallel to the second axis (this configuration is defined by the loosened nut) wherein the template attachment is a bolt (48) extending parallel to a third axis (as illustrated in FIG EX–1) being orthogonal to the template support plane and a releasable nut (50) (Examiner notes the bolt [48] functions both as the template guide and template attachment, in cooperation with the nut [50]), the nut and template support sandwiching the template therebetween when the template attachment is in the first configuration (as illustrated in FIG EX–1). 
Regarding Claim 7, Vernon discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising: 
a template support (28) & (30) defining a template support plane (as illustrated in FIG EX–1); 
a workpiece support defining a workpiece support plane extending perpendicular to the template support plane (as illustrated in FIG EX–1); and 
a template guide (48) defining at least one abutment (the vertical side of the template guide abutting the slot [46] of the template) preventing motion of a template located on the template support parallel to a first axis being parallel to the workpiece support plane and parallel to the template support plane but permitting motion of the template parallel to a second axis being orthogonal to the workpiece support plane and perpendicular to the first axis and parallel to the template support plane (as illustrated in FIG EX–1); and 
further comprising first and second workpiece side stops (40) mounted adjacent the workpiece support (as illustrated in at least Fig 6), the first and second workpiece side stops being adjustably positionable parallel to the first axis (as illustrated in Fig 9) relative to the workpiece support to adjust a spacing between the first and second workpiece side stops (Col 4, Ln 1-3; Col 5, Ln 37-39). 

    PNG
    media_image2.png
    369
    923
    media_image2.png
    Greyscale

FIG EX–2 (annotated Vernon Fig 4)
Regarding Claim 10, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses a miter fence (28), (30) & (40) (Col 3, Ln 49-50; as illustrated in at least Fig 4 & 5) defining a first miter abutment plane ([40]; as illustrated in at least FIG EX–2) that extends orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, defined by the surface of workpiece support [28] facing clamp [42]) and at a 45 degree angle (Col 3, Ln 1, 63-65) to the template support plane (Col 3, Ln 66-67; described by the lower surface of template [20] as illustrated in at least FIG EX–2 to be substantially horizontal) and a second miter abutment plane (as illustrated in at least FIG EX–2) that extends orthogonal (Examiner notes the two 45 degree angles of the workpieces, coincident with the first and second miter abutment planes, create an orthogonal relationship between the first and second miter abutment planes) to the first miter abutment plane (as illustrated in at least Fig 5) and orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, and as stated above for the first miter abutment plane) and at a 45 degree angle to the template support plane (Col 3, Ln 1, 63-65), the miter fence (40) being fixably attachable (by screws, as illustrated in at least FIG EX–2) adjacent to the workpiece support (28 & (30) (as illustrated in at least FIG EX–2). 
Examiner notes that the miter fence as taught by Vernon is comprised of both the workpiece supports (28) & (30) and the workpiece supports (40).  Examiner further notes that the workpiece supports (40) serve to support mitered workpieces (9) and (11) only when fixedly and releasably attached to workpiece supports (28) & (30). 
Regarding Claim 12, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses first (32) and second (33) workpiece support guides (as illustrated in at least Fig 3) attached to the miter fence (28 & (30), the first (32) and second (33) workpiece support guides being spaced apart parallel to the first axis forming a gap therebetween (Fig 5 illustrates the spatial relationship between the first and second workpiece support guides and the first axis), the workpiece support being positioned between and in abutment with the first and second workpiece support guides (as illustrated in at least Fig 5).
Regarding Claim 13, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the first and second workpiece support guides and miter fence form a support base that is releasably attachable to the workpiece support and template support. 
Regarding Claim 15, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the at least one abutment of the template guide (the vertical side of the template guide abutting the slot [46] of the template) is provided by first and second walls that are parallel to one another and spaced apart from one another along the first axis (as illustrated in FIG EX–2); and 
the first and second miter abutment planes (as illustrated in FIG EX–2) intersect at an intersection (as illustrated in FIG EX–2), the intersection being centered between the first and second walls (Examiner notes that the abutments of template [20] would be coincident with walls (as illustrated in FIG EX–2) along the first axis (parallel to the long axis of [28] as illustrated in at least Fig 4).
Regarding Claim 16, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses a first template (20) (Col 3, Ln 36) removably mountable to the template support in abutment with the template guide, the first template being fixed to the template guide and template support when the first template is mounted to the template support and the template attachment is in the first configuration (as illustrated in FIG EX–1). 
Regarding Claim 17, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the first template (20) is movable relative to the template guide and template support when the first template is mounted to the template support and the template attachment is in the second configuration (Col 4, Ln 41-49). 
Regarding Claim 18, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the first template (20) has a first router guide region (22) configured to guide motion of a router relative to the first template in a first predetermined manner such that the router may engage the workpiece mounted to a workpiece support (col 3, Ln 39-41); and 
further comprising a second template (56) (Col 4, Ln 52) removably mountable to the template support in abutment with the template guide (as illustrated in Fig 6), the second template being fixed to the template guide and template support when the second template is mounted to the template support and the template attachment is in the first configuration (as illustrated in Fig 3), the second template having a second router guide region (62) configured to guide motion of the router relative to the second template in a second predetermined manner such that the router may engage the workpiece mounted to the workpiece support (Col 4, Ln 55-61), the second predetermined manner being different than the first predetermined manner (as illustrated in Fig 3). 
Regarding Claim 23, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses a miter fence (28), (30) & (40) (Col 3, Ln 49-50; as illustrated in at least Fig 4 & 5) defining a first miter abutment plane ([40]; as illustrated in at least FIG EX–2) that extends orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, defined by the surface of workpiece support [28] facing clamp [42]) and at a 45 degree angle (Col 3, Ln 1, 63-65) to the template support plane (Col 3, Ln 66-67; described by the lower surface of template [20] as illustrated in at least FIG EX–2 to be substantially horizontal) and a second miter abutment plane (as illustrated in at least FIG EX–2) that extends orthogonal (Examiner notes the two 45 degree angles of the workpieces, coincident with the first and second miter abutment planes, create an orthogonal relationship between the first and second miter abutment planes) to the first miter abutment plane (as illustrated in at least Fig 5) and orthogonally (as illustrated in at least Fig 5) relative to the workpiece support plane (as illustrated in at least Fig 5, and as stated above for the first miter abutment plane) and at a 45 degree angle to the template support plane (Col 3, Ln 1, 63-65). 
Examiner notes that the miter fence as taught by Vernon is comprised of both the workpiece supports (28) & (30) and the workpiece supports (40).  Examiner further notes that the workpiece supports (40) serve to support mitered workpieces (9) and (11) only when fixedly and releasably attached to workpiece supports (28) & (30). 
Regarding Claim 24, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the miter fence is releasably attachable (by screws, as illustrated in at least FIG EX–2) adjacent to the workpiece support (as illustrated in at least FIG EX–2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon. 
Regarding Claim 6, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses a portion of the template support that defines the template support plane is an exterior surface of the template support and a portion of the workpiece support that defines the workpiece support plane is an exterior surface of the work piece support, the exterior surface of the template support does not extend beyond the exterior surface of the workpiece support. 
Examiner notes that Vernon is not explicit to the template support plane and the workpiece support plane having an exterior angle of 270 degrees therebetween, however, as illustrated in at least Fig 6, the angle between the template support plane and the workpiece support plane appears to be substantially 270 degrees.  Examiner further notes that as Vernon explicitly discloses a use for the device as the manufacture of dovetail corners for a box (as illustrated in Fig 1), a skilled Artisan would recognize the need for perpendicularity between sides of the box and the top or bottom, (as substantially illustrated in Fig 1) and therefore the requirement for the template support plane and the workpiece support plane having an exterior angle of 270 degrees therebetween, when the workpiece is installed in the device, as illustrated in at least Fig.s 4 & 6. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device disclosed by Vernon, the template support plane and the workpiece support plane having an exterior angle of 270 degrees therebetween, in order to maintain perpendicularity between adjacent faces of the workpiece when it is worked by the router. 
Regarding Claim 8, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses first and second workpiece side stop mounts (screws, as illustrated in FIG EX–2), the first workpiece side stop mount selectively fixing the position of the first workpiece side stop relative to the workpiece support and the second workpiece side stop mount selectively fixing the position of the second workpiece side stop relative to the workpiece support (Examiner notes the side stop [40] is provided as a guide for the workpiece, and therefore must be positively fixed, relative to the device, such that the workpiece may be positively located against it; Col 3, Ln 61; as illustrated in FIG EX–2); and wherein: 
the first workpiece side stop has a front face that faces away from the workpiece support and a rear face that abuts the workpiece support (as illustrated in at least Fig 3); and the second workpiece side stop has a front face that faces away from the workpiece support and a rear face that abuts the workpiece support (as illustrated in at least Fig 3).  Examiner notes the workpiece support plane (as illustrated in FIG EX–1) has been interpreted as the front direction of the device, for the purpose of examining the claims and advancing prosecution.  Vernon is not explicit to a first or second nut, however Examiner notes that the screw (as illustrated in FIG EX–2) would be recognized by a skilled Artisan to require cooperative threads in the element to which it is attached, and that a screw in a threaded hole is a simple reversal of a bolt and nut, bolt of which serve the same function. 
Therefore it would be a simple substitution of common elements to substitute the screws in threaded holes, as disclosed by Vernon, which would require a tool, such as a screwdriver, to loosen or remove, with a bolt (to use to mount the workpiece side stops) and at least a first and second nut, at least one for each of the first and second side stops, respectively, to allow for manipulation of the nut to loosen or remove the side stop. 
Regarding Claim 9, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses a clamp (34) attached to the first workpiece side stop, the clamp movable (Col 4, Ln 1-3; Col 5, Ln 37-39) with the first workpiece side stop relative to the workpiece support, the clamp being actuatable to provide a force orthogonal to the workpiece support plane to a workpiece being supported by the workpiece support positioned adjacent the first workpiece side stop. 

    PNG
    media_image3.png
    644
    920
    media_image3.png
    Greyscale

FIG EX–3 (annotated Vernon Fig 9)
Regarding Claim 14, Vernon discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising: 
a template support (28) & (30) defining a template support plane (the plane of contact between [20] & [28], [20] & [30] as illustrated in at least Fig 9 and FIG EX-1); 
a workpiece support (36) defining a workpiece support plane extending perpendicular to the template support plane (the vertical shaded surface of [36] as illustrated in at least Fig 9 and FIG EX-1); and a template guide (46) (Col 4, Ln 41-44) defining at least one abutment (as illustrated in at least FIG EX-3) preventing motion of a template located on the template support parallel to a first axis (as illustrated in at least FIG EX-3) being parallel to the workpiece support plane and parallel to the template support plane but permitting motion of the template parallel to a second axis (as illustrated in at least FIG EX-3) being orthogonal to the workpiece support plane and perpendicular to the first axis and parallel to the template support plane (Col 4, Ln 41-44; as illustrated in at least FIG EX-1); 
a miter fence (36 & 82) (Col 5, Ln 37-39) defining a first miter abutment plane that extends orthogonally relative to the workpiece support plane and at a 45 degree angle to the template support plane (as illustrated in at least Fig 9; Examiner notes that the 90° angle disclosed in at least Fig 9, between the workpieces [9] & [11] [Fig 9 & Col 4, Ln 35-36], is illustrated to be substantially centered on the intersection of the first and second miter abutment planes [84], as illustrated in at least Fig 9) and a second miter abutment plane that extends orthogonal to the first miter abutment plane and orthogonally relative to the workpiece support plane and at a 45 degree angle to the template support plane (as illustrated in at least Fig 9), the miter fence being fixably attachable adjacent to the workpiece support (Examiner notes the holes [80] are provided for locating and fixably attaching the miter fence [82] in the desired location, as disclosed at Col, 4, Ln 37-39 and as illustrated in at least Fig 9); 
Vernon further discloses the template holding jig, further comprising first and second clamps (34) attached to the miter fence (36) (as illustrated in at least Fig 9), the first clamp actuatable (by rotating the nut) to provide a force orthogonal to the workpiece support plane between the template support plane and the first miter abutment plane 
(as illustrated in Fig 5), the second clamp actuatable (by rotating the nut) to provide a force orthogonal to the workpiece support plane between the template support plane and the second miter abutment plane (as illustrated in at least Fig 5); and 
wherein a position of the miter fence is adjustably fixable relative to the template support and the workpiece support parallel to a third axis being parallel to the workpiece support plane and perpendicular to the first and second axes (Examiner notes the holes [80] are provided for locating and fixably attaching the miter fence [82] in the desired location, as disclosed at Col, 4, Ln 37-39 and as illustrated in at least Fig 9); 
Vernon further discloses holes (as illustrated in at least Fig. 9, [80]) for dowels (82) to support the workpiece (11 ). While Vernon is not explicit to the clamps being movable with the miter fence parallel to the third axis to adjust a position of the clamps relative to the workpiece support, or the method of changing the positions of the clamps, Vernon discloses the positions of the threaded rods (32)(33) upon which the clamps (34) are mounted may be changed (Col 4, Ln 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that in order for the workpiece to have been supported by the dowels (82) in different holes (80) in (28) & (38), as disclosed by Vernon. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vernon, in view of Clark (US 2014/0064868), hereinafter Clark. 
Regarding Claim 19, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the second router guide region (24) is an elongated slot formed in and extending through a second body of the second template permitting axial motion of the router parallel to the second axis and parallel to the template support plane and orthogonal lo the workpiece support plane (as illustrated in at least Fig 1) , the elongated slot preventing motion of the router parallel to the first axis when engaged, with the router (Examiner notes the nomination of axes in FIG EX–1, and maintains that a router would be restricted to motion parallel only to the second axis, while engaged with slot [24]). 
Examiner notes Vernon discloses the use of two different templates (20) (Col 3, Ln 36) & (56) (Col 4, Ln 52) and thus allows for modifications of the disclosure of Vernon within the scope of the invention as claimed and since two different templates are provided, additional templates are within the scope of the disclosure.  Examiner notes that no positive structural relationship is disclosed for the two templates, and therefore either may be nominated first or second. 
Vernon is silent to the first router guide region is at least one hole. 
Clark teaches a router template wherein the first router guide region (22) is at least one hole (26) extending through a first body of the first template permitting axial motion of the router parallel to a central axis of the hole through the first body, the central axis of the hole being perpendicular to the first and second axes and parallel to the workpiece support plane, the at least one hole preventing motion of the router parallel to the template support plane when engaged with the router (Para [0016]; as illustrated in at least Fig 1).  Clark further teaches that this template may be constructed of any shape desired to suit the requirement for the template (Para [0015], Ln 11). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a second template having the first router guide region is at least one hole, as taught by Clark, to the template holding jig, as disclosed by Vernon, so that multiple joints can constructed using the template holding jig. 

    PNG
    media_image4.png
    483
    848
    media_image4.png
    Greyscale

FIG EX–4 (annotated Jones Fig 1)
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon, in view of Jones (US 3,109,466), hereinafter Jones, further in view of Gibson (US 5,285,832), hereinafter Gibson. 
Regarding Claim 21, Vernon discloses all elements of the claimed invention as stated above.  Vernon further discloses the at least one abutment of the template guide is provided by first and second walls that are parallel to one another and spaced apart from one another parallel to the first axis, the first and second walls being offset from the template support plane parallel to a third axis being parallel to the workpiece support plane and perpendicular to the first and second axes (as illustrated in FIG EX–1). 
Vernon is silent to first and second spaced apart abutments. 
Jones teaches a template holding jig for holding a template for use with a router for routing a workpiece.  Jones further teaches a template guide (as illustrated in FIG EX–4).  Jones further teaches at least one abutment of the template guide (60) & (62) Col 2, Ln 42-44), wherein the at least one abutment of the template guide is provided by first and second walls (60) & (62) that are parallel to one another and spaced apart from one another (as illustrated in Fig.s 8 & 10) parallel to the first axis guide (as illustrated in FIG EX–4), the first and second walls being offset from the template support plane parallel to a third axis being parallel to the workpiece support plane and perpendicular to the first and second axes guide (as illustrated in FIG EX–4). 
Jones further teaches the first template including first and second spaced apart abutments configured to abut the first and second walls to prevent movement of the first template parallel to the first axis when the first template is mounted to the template support (as illustrated in FIG EX–4), the first and second abutments permitting movement of the first template parallel to the second axis (Col 3, Ln 32-34 teaches the placement of the template between the first and second abutments; Examiner notes it would be obvious to a skilled Artisan that the abutments are longer than the template, allowing for the template to be moved parallel to the second axis as necessary to achieve successful operation of the device) when the template attachment is in the second configuration (Col 3, Ln 36-39 teaches the first configuration, whereby the template is secured in the device; Examiner notes that operation of the template attachment [68], as taught in Col 3, Ln 37-39, describes a first configuration, namely one whereby the template is secured–therefore there must be a second configuration whereby the template is not secured, and may be positioned, parallel to the second axis, as necessary to achieve successful operation of the device).  Examiner further notes that Jones teaches the operation of the template attachment (68) secures the template, and therefore the abutment walls serve only to guide, and thus allow, movement of the template, when the template attachment is in the second configuration. 
Examiner notes that a person of ordinary skill is also a person of ordinary creativity, not an automaton (see MPEP 2141 II C), and would be motivated to improve a device to further ensure quality of finished workpieces and the reliability of operation of the device (see MPEP 2141 III), as would be the case by providing the template support disclosed by Vernon, with the additional abutments as taught by Jones, to provide additional template support and location.  This approach is well known in the art, as evidenced by Gibson, where the template support (10) is located by abutments (as illustrated on the lower surface of the template support, in Gibson, Fig 1) and secured by fasteners (15a) (as illustrated in Vernon, Fig 1) in slots (as illustrated on the upper surface of the template support, in Vernon, Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vernon to include the first template including first and second spaced apart abutments configured to abut the first and second walls to prevent movement of the first template parallel to the first axis when the first template is mounted to the template support, as taught by Jones, in order to secure the template as necessary to achieve successful operation of the device, and the first and second abutments permitting movement of the first template parallel to the second axis when the template attachment is in the second configuration, to provide additional template support and location. 
Regarding Claim 22, Combined Vernon/Jones teaches all elements of the claimed invention, as stated above.  Vernon discloses the second spaced apart abutments face away from one another along the first axis (as illustrated in FIG EX–1).  Vernon is silent to the first and second walls.  Jones teaches the first and second walls (60) & (62) face each other along the first axis and the first and second spaced apart abutments (the extreme outer vertical faces of the template) face away from one another along the first axis (as illustrated in Jones, Fig 1). 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon, in view of Pontikas (US 4,809,755), hereinafter Pontikas.
Regarding Claim 29, Vernon discloses all elements of the claimed invention as stated above.  Vernon is silent to a sacrificial support piece.
Pontikas teaches the template holding jig of Claim 1, further comprising a sacrificial support piece (67) (Col 4, Ln 56; as illustrated in at least Fig 2) mounted to the workpiece support (20) against the workpiece support plane (at least Fig 2 illustrates the sacrificial support piece [67] mounted against the workpiece support [20], the workpiece support [20] defining a workpiece support plane), the sacrificial support (67) defining a second workpiece support plane (at least Fig 2 illustrates a workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other) offset from and parallel to the workpiece support plane (as illustrated in at least Fig 22) defined by the workpiece support (20). Pontikas is not explicit to wherein the sacrificial support piece has a length that is longer than the width of the workpiece support that is parallel to the first axis, however the optimal dimensions of elements comprising the jig would be the result routine engineering and experimentation and thus would be known to a skilled Artisan or would be the result of development and experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the sacrificial support piece to the workpiece support, as taught by Pontikas, to the template holding jig, disclosed by Vernon, to support and secure the workpiece during operation of the router. 
Regarding Claim 30, Vernon discloses all elements of the claimed invention as stated above.  Vernon is silent to a sacrificial support piece. 
Pontikas a sacrificial support piece mounted to the workpiece support (as illustrated in at least Fig 2; Examiner notes that the workpiece support piece provides the function of the sacrificial support piece on or near the surface in contact with the template support and thus may be considered to be mounted to it) against the workpiece support plane, the sacrificial support piece defining a second workpiece support plane (Examiner notes the both the workpiece support and the sacrificial support contact the workpiece and thus both define workpiece support planes) and a clamp (22) (Col 4, Ln 58; as illustrated in at least Fig 2) for securing the workpiece (65) (Col 4, Ln 55; as illustrated in at least Fig 2) against the second workpiece support plane (at least Fig 2 illustrates a second workpiece support plane coincident with the surfaces of workpiece support [67] and workpiece [65] in contact with each other). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a sacrificial support piece and a clamp, as taught by Pontikas, to the template holding jig, as disclosed by Vernon, to secure the sacrificial workpiece support. 
Allowable Subject Matter
Claims 11, 20, 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 102(a)(1)/(a)(2), 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a position of the template support is adjustably fixable relative to the miter fence parallel to a third axis being parallel to the workpiece support plane and perpendicular lo the first and second axes”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Vernon, discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising a template support, a workpiece support, a template guide and a miter fence.  Vernon is silent to “a position of the template support is adjustably fixable relative to the miter fence parallel to a third axis being parallel to the workpiece support plane and perpendicular lo the first and second axes”. 
Regarding Claim 20: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “the second template including third and fourth spaced apart abutments configured to abut the first and second walls to prevent movement of the second template parallel lo the first axis when the second template is mounted to the template support the third and fourth abutments permitting movement of the second template parallel to the second axis when the template attachment is in the second configuration”.
The closest prior art, Vernon, discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising a template support, a workpiece support, a template guide and a miter fence.  Vernon is silent to “the second template including third and fourth spaced apart abutments configured to abut the first and second walls to prevent movement of the second template parallel lo the first axis when the second template is mounted to the template support the third and fourth abutments permitting movement of the second template parallel to the second axis when the template attachment is in the second configuration”. 
Regarding Claim 25: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “the template support is positioned rearward of the workpiece support plane, along the first axis”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Vernon, discloses a template holding jig for holding a template for use with a router for routing a workpiece, the template holding jig comprising a template support, a workpiece support, a template guide and a miter fence.  Vernon is silent to “the template support is positioned rearward of the workpiece support plane, along the first axis”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Burns (US 3,159,394), hereinafter Burns.  Burns discloses a template holding jig having first and second side stops. 
Arenas (US 3,764,126), hereinafter Arenas.  Arenas discloses a template holding jig having a miter fence, further having first and second miter abutment planes, orthogonal to the workpiece support plane and to each other. 
Budoff (US 4,137,003), hereinafter Budoff.  Budoff discloses a template holding jig having a template having a hole, the template configured to guide the router in an axial direction, parallel to the workpiece support plane and perpendicular the template support plane. 
Peterson, et alia (US 4,479,523), hereinafter Peterson.  Peterson teaches a mortise and tenon jig. 
McCord, Jr US (4,607,673), hereinafter McCord.  McCord teaches a dovetail fixture. 
Godfrey (US 4,995,435), hereinafter Godfrey.  Godfrey discloses a template holding jig with first and second workpiece side stops, with clamps holding the workpiece by pressure against the workpiece parallel to the first axis. 
Nuwordu (US 5,421,384), hereinafter Nuwordu.  Nuwordu discloses a template holding jig having first and second clamps. 
McCracken (US-5,492,160-A), hereinafter McCracken.  McCracken teaches Godfrey discloses a template holding jig with first and second workpiece side stops, with clamps holding the workpiece by pressure against the workpiece parallel to the first axis. 
Logan (US-6,954,979-B2), hereinafter Logan.  Logan teaches a miter system. 
Weinstein (US-8,016,005-B1), hereinafter Weinstein.  Weinstein teaches a combination mortise and tenon jig. 
Stepp (US-8,156,973-B2), hereinafter Stepp.  Stepp teaches a router jig. 
Gregoire (US 2004/0256028), hereinafter Gregoire.  Gregoire teaches a positioning system for workpiece support. 
van Valkenburg (US 2010/0000631), hereinafter van Valkenburg.  van Valkenburg teaches a system and device for holding a workpiece and use thereof. 
Stepp, Lewis, "Router Boss Multi-Purpose Routing Jig", 19FEB2008, The Craftsman Gallery (www.chipsfly.com), PO Box 54101, Cincinnati, Ohio 45254 USA (site accessed 22JAN2021) (Year: 2008), hereinafter Router Boss. 
Woodworker’s Journal (Woodworker's Journal [www.woodworkersjournal.com/box-joint-jig-reviews], Five Box Joint Jig Reviews, 19JAN2018; site accessed 14JAN2021), hereinafter WWJ.  WWJ teaches a template holding jig. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725